Per CURIAM. Nadine Schramm has appealed from a judgment in favor of Horace Piazza in the amount of $4,500. The record in this case has been filed with the clerk of this court, and appellant filed a motion asking that we stay proceedings on the judgment and accept a supersedeas bond in the amount of $4,500. We cannot approve a bond that has not been tendered, nor can we issue a stay until we approve the bond.  A supersedeas bond must be sufficient in amount to guarantee that appellant shall pay appellee “all costs and damages that shall be affirmed against appellant on appeal; or if appellant fails to prosecute the appeal to a final conclusion, or if such appeal shall for any cause be dismissed, that appellant shall satisfy and perform the judgment, decree or order of the trial court.” Ark. R. App. P. 8(c). These costs and damages include interest on the judgment and all costs and damages for delay that may be adjudged against appellant on appeal or which may result from dismissal or affirmance of the decision appealed. Appellee has filed a response to appellant’s motion suggesting that $5,500 would be an adequate amount to post as bond to cover the judgment, interest, and costs. We agree.  Appellant should file a supersedeas bond in proper form binding appellant together with a certificate of deposit, certified check, cash, bank money order, or corporate surety in the amount of $5,500 with the clerk of this court and then request approval of the bond and an order staying proceedings on the judgment.